Per Curiam.
Lacock and Power entered into what they supposed to be a special partnership, in which Lacock was intended to be the special, and Power to be the general partner; but neglecting to have the articles recorded according to the statute, they unconsciously became general partners. The judgment in question was confessed by Power, to secure Lacock for his share of the capital put into the concern; and Purdy, a separate and subsequent creditor of Power, attempts to put it aside to make way for his own. If Lacock and Power had been special partners, as they supposed they were, a question might have been raised, whether this judgment might not have been fraudulent against the *492joint creditors, as a virtual withdrawal of Lacock’s special advancement towards the capital by decreasing their recourse to Power’s separate estate. But the statute which authorizes a special partnership to be formed, and the responsibilities which grow out of it, have nothing to do with the question whether a judgment confessed by a partner, to a co-partner, to secure his share of the capital put in, is fraudulent against a separate creditor who did not contract on the credit of the partnership effects. To state such a question is to decide it. The contesting parties stand here precisely as if there was no judgment at all. The reception of the bond of indemnity from Power and Lacock to Pinney, if it was erroneous, certainly did Purdy no injury; and the judgment is not to be shaken on that ground.
Judgment affirmed.